Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
  Claims 1-56 have been cancelled and claims 58-59 have been amended in the amendment filed April 9, 2020. Claims 57-59 are pending in the current application.


Claim Objection
Claim 58 is objected to for the following informality: MPEP 608.01(m) states that “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”  Applicant should remove the periods after 1.)-9.) in instant claim 58.

Claim 58 is objected to for the following informality: to recite proper markush language, applicant should amend claim 58 to include an “and” in between 8) and 9) of the markush group.

Claim 58 is objected to for the following informality: in claim 58, “9.)” Applicant should insert a “the” prior to “des-aspartate-angiotensin I and/or derivatives” to properly refer to the “des-aspartate-angiotensin I and/or derivatives” of claim 57.

Claim 59 is objected to for the following informality: in claim 58, “9.)” Applicant should insert a “the” prior to “des-aspartate-angiotensin I and/or derivatives” to properly refer to the “des-aspartate-angiotensin I and/or derivatives” of claims 57-58.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claim 57 claims " A method for treatment and/or prevention of inflammatory diseases and pathologies or diseases that are inflammatory in nature in a subject in need of such treatment and/or prevention comprising administering to the subject an effective amount of des- aspartate-angiotensin I or its derivatives”.  Regarding “its derivatives”, Applicant’s specification states “[0070] Derivatives of des-aspartate-angiotensin I are defined as peptides containing nine or less aminoacids in which arginine and histidine constitute the first and fifth amino acid, respectively, of each sequence or only arginine is present as the original first amino acid, and only histidine is present as the original fifth amino acid of each sequence. This definition was based on an earlier study showing that the critical aminoacids of des-aspartate-angiotensin I that are responsible for its activity are arginine and histidine placed in position of 1 and 5 of the peptide sequence, respectively (Chen et al., Regul. Pept., 106:39-46 (2002)) and that angiotensin IV, a secondary metabolite of des-aspartate-angiotensin I that lacks arginine as the first amino acid is also effective in combating cardiac hypertrophy and restenosis (PCT No. WO 2006/078223 A1). Second Definition:  [0071] Derivatives of des-aspartate-angiotensin I are also defined as peptide fragments that are its metabolites. These include peptide fragments such as, but not restricted to, Tyr-Ile-His-Pro-Phe (SEQ ID NO: 1), Ile-His-Pro-Phe (SEQ ID No: 2), Val-Tyr. These three peptides have been shown to exert hypoglycemic action in C57BL/6J mice (see Example 10).”  Thus, the possibilities are vast and encompass 9mer peptides wherein only one arginine is present in the first position or arginine is in the first position and His is in the fifth position.  Thus, a 9mer peptide with one arginine in the first position (any sequence from amino acids 2-8) would meet the limitation of a derivative.  
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number peptides/fragments that meet the structural requirements encompassed by the claims are also able maintain the same functional properties treating/preventing inflammatory disorders.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants reduce to practice the following: Des-Aspartate Angiotensin I.  In particular, Applicants administer Des-Aspartate Angiotensin I for treatment of lung inflammation induced by Half Sulfur Mustard (see Examples 1-8).  Example 9 describes orally administering Des-Aspartate Angiotensin I for treatment of Skeletal Muscle Damage and heat stroke.  Applicants further show that Des-Aspartate Angiotensin I inhibits cell death high levels of dopamine (see Example 9, d); glucose induced cell death (Example 9, e); LPS induced Superoxide production in human epithelial cells (see Example 9, g); attenuation of melanoma cell growth (see Example 9, g).   Example 10 describes the hypoglycemic action of instant SEQ ID NO:1 (YIHPF), IHPF and VY (fragments of Des-Aspartate Angiotensin I).   Importantly, there are no derivatives of Des-Aspartate Angiotensin I for treatment of inflammation or inflammatory disorders.   
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes Des-Aspartate Angiotensin I for treatment of specific inflammatory disorders, is not sufficient to exemplify the breadth of the genus given that the claim encompasses derivatives of Des-Aspartate Angiotensin I  One of ordinary skill in the art would not consider the examples provided to be representative of the full scope of the claimed genus.  
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
	Applicants disclose Des-Aspartate Angiotensin I for treatment of specific inflammatory disorders.
	ii. Partial structure: 
	Applicants reduce to practice the following: Des-Aspartate Angiotensin I.  In particular, Applicants administer Des-Aspartate Angiotensin I for treatment of lung inflammation induced by Half Sulfur Mustard (see Examples 1-8).  Example 9 describes orally administering Des-Aspartate Angiotensin I for treatment of Skeletal Muscle Damage and heat stroke.  Applicants further show that Des-Aspartate Angiotensin I inhibits cell death high levels of dopamine (see Example 9, d); glucose induced cell death (Example 9, e); LPS induced Superoxide production in human epithelial cells (see Example 9, g); attenuation of melanoma cell growth (see Example 9, g).   Example 10 describes the hypoglycemic action of instant SEQ ID NO:1 (YIHPF), IHPF and VY (fragments of Des-Aspartate Angiotensin I).   Importantly, there are no derivatives of Des-Aspartate Angiotensin I for treatment of inflammation or inflammatory disorders.   
	 Although one of ordinary skill in the art could determine if a given peptide meets the structural requirements of the genus, it would not be possible to determine from the sequence alone if the sequence has the same functional properties treating/preventing inflammatory disorders.  
Applicant has failed to provide sufficient structure and structure/function correlation given the breadth of the genus, making peptides that meet both the structural (any derivative of Des-Aspartate Angiotensin I) and functional characteristics of the instant peptides is highly unpredictable.

iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the derivatives that would have the ability to treat/prevent inflammatory disorders.  Understanding the physical basis for the claimed activity is critical to determining which of the peptide derivatives that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
There is lack of art regarding what sequences or amino acids of Des-Aspartate Angiotensin I are required to have the desired function.  Applicant’s specification states “Applicant’s specification states “[0070] Derivatives of des-aspartate-angiotensin I are defined as peptides containing nine or less amino acids in which arginine and histidine constitute the first and fifth amino acid, respectively, of each sequence or only arginine is present as the original first amino acid, and only histidine is present as the original fifth amino acid of each sequence. This definition was based on an earlier study showing that the critical amino acids of des-aspartate-angiotensin I that are responsible for its activity are arginine and histidine placed in position of 1 and 5 of the peptide sequence, and that angiotensin IV, a secondary metabolite of des-aspartate-angiotensin I that lacks arginine as the first amino acid is also effective in combating cardiac hypertrophy and restenosis.  This is not sufficient to show what structure is required for the desired property of treating/preventing inflammation or inflammatory disorders.  Derivatives encompasses single amino acid sequences and dipeptides and there is no evidence to show that any derivative of des-aspartate-angiotensin I would be sufficient for the desired functional properties.  Furthermore, as evidenced by Mayo Clinic, L-arginine can also be pro-inflammatory (see “Safety and Side effects”).
The specification does not describe a general correlation between structure and function for the claimed genus of derivatives.  The specification fails to provide sufficient examples of derivatives of des-aspartate-angiotensin I that have the required functional properties.  The structure of the peptide derivative is not sufficiently described.  As a result, it is impossible to predict, based on the specification or from what is known in the art, what peptide derivatives of des-aspartate-angiotensin I (within the scope of the claim) would be capable of treating/preventing inflammatory disorders. 

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the peptide derivative to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides encompassed by the claims would be capable of treating/preventing inflammatory disorders.
The Applicant’s specification provides lacks guidance with regards to a structure function relationship and what amino acids/peptides are need for the desired function.  Thus, it is not possible for one of ordinary skill in the art to determine what structure would be capable of treating/prevention within the scope of the instant invention.

Conclusion

In conclusion, only des-aspartate-angiotensin I and the two variants disclosed in the specification, satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

	
	Claims 57-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of specific inflammatory disorders with des-aspartate-angiotensin I, does not reasonably provide enablement for treating or preventing ANY inflammatory disease or disorder with des-aspartate-angiotensin I or derivatives thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention/ The breadth of the claims 
Claim 57 claims " A method for treatment and/or prevention of inflammatory diseases and pathologies or diseases that are inflammatory in nature in a subject in need of such treatment and/or prevention comprising administering to the subject an effective amount of des- aspartate-angiotensin I or its derivatives”.  Claim 58 further claims “wherein the inflammatory diseases and pathologies or diseases that are inflammatory in nature are selected from the group consisting of 1.) diseases resulting from exposure to a vesicant or toxic chemical that causes systemic and/or localized inflammation; 2.) skeletal muscle damage that resulted from unaccustomed or excessive strenuous use or exercise; 3.) heat stroke that resulted from exposure to high ambient temperature or strenuous exercise; 4.) Parkinson's disease or degenerative brain conditions resulting from inflammation; 5.) diseases that are caused by over-expressed proinflammatory cytokines such as6.) diseases that are caused by overproduction of ROS; 7.) diseases that are caused by LPS or gram negative bacteria that produce LPS; 8.) malignant and invasive growth, tumor, tumor metastasis or cancer; 9.) inflammatory diseases that are ameliorated or cured by the agonistic action of des- aspartate-angiotensin I and/or its derivatives on the angiotensin AT1 receptor in which PGE2 and PG12 are produced by COXI”.  Thus, the claims are extremely broad and encompass pretty much any disease or disorder (given that most diseases have an inflammatory component and/or enhanced ROS) ranging from cancer to exercise induced damage.
The claims are broad with respect to the patient population and the disorders being prevented/treated.
The State of the Prior Art 

The Examiner is not aware of prior art disclosing the use of the claimed composition or any one composition for treatment/prevention of ANY inflammatory disorder OR prevention of ANY inflammatory disorder.  However, art does exist with regards to treating specific inflammatory disorders such as atherosclerosis.  Min (Regul Pept.  2000 Nov 24;95(1-3):93-7) teaches that “Des-aspartate-angiotensin I, a pharmacologically active nine-amino acid angiotensin peptide, and losartan, an AT(1) angiotensin receptor antagonist, but not angiotensin-(1-7), another active angiotensin peptide, completely attenuated the angiotensin II-induced incorporation of [3H]phenylalanine in cultured rat cardiomyocytes. The attenuation by des-aspartate-angiotensin I but not that of losartan was inhibited by indomethacin. The data support an earlier suggestion that the nonapeptide attenuates cardiac hypertrophy in rats via an indomethacin-sensitive angiotensin AT(1) receptor subtype” (See abstract).  Min concludes that “Although the exact mechanisms of action remain to be elucidated, the findings indicate that des-aspartate-angiotensin I acts as an agonist on angiotensin AT(1) and non-AT(1) receptor subtypes and induces responses that oppose the actions of angiotensin II” (See abstract).  Rufaihah (reference cited in Applicant’s IDS) teaches that DAA-I reduced infarct size, improved cardiovascular function and reduced various inflammatory cytokines (see abstract).
Each disease and disorder associated with inflammation have varying mechanisms of pathogenesis and distinct treatment protocols that may or may not be effective.  The term “inflammatory disorders” encompasses diseases such as cancer and MS which are considered highly unpredictable with regards to treatment and are not considered preventable.  For example, Cancer is a complex disease that is very variable in its presentation, development and outcome from one patient to the other. The same heterogeneity and variability exist at the cellular and molecular level which makes treatment of cancer broadly highly unpredictable.  This same theory applies to treatment/prevention of inflammatory disorders broadly.

The Predictability or Unpredictability of the Art
	The prior art pertaining to the treatment/prevention of inflammatory diseases broadly including cancer with any one composition is highly complex and unpredictable (see prior art description above).  

The Relative Skill of Those in the Art 

It is not the skill of those in the art to treat or prevent inflammatory diseases broadly with a single agent, including Des-Aspartate Angiotensin I or derivatives thereof.

Amount of Guidance/ The Presence or Absence of Working Examples
In the instant case, Applicants reduce to practice the following: Des-Aspartate Angiotensin I.  In particular, Applicants administer Des-Aspartate Angiotensin I for treatment of lung inflammation induced by Half Sulfur Mustard (see Examples 1-8).  Example 9 describes orally administering Des-Aspartate Angiotensin I for treatment of Skeletal Muscle Damage and heat stroke.  Applicants further show that Des-Aspartate Angiotensin I inhibits cell death high levels of dopamine (see Example 9, d); glucose induced cell death (Example 9, e); LPS induced Superoxide production in human epithelial cells (see Example 9, g); attenuation of melanoma cell growth (see Example 9, g).   Example 10 describes the hypoglycemic action of instant SEQ ID NO:1 (YIHPF), IHPF and VY (fragments of Des-Aspartate Angiotensin I).The specification does not show prevention in any example of any inflammatory disorder.  Treatment of existing specific inflammatory disorders, does not provide enablement for treatment or prevention of ANY inflammatory disorder including all cancer types which is highly complex and unpredictable.  

The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining if one of the claimed peptides would be effective at treating/preventing ANY inflammatory diseases including cancer.  The experimentation required represents years of inventive effort.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 57-59 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sim (WO2007030082) as evidenced by Lu (Clinical & Translational Immunology 2020, Vol. 9, pages 1-17).
Sim discloses a method of treating multiple different inflammatory diseases such as viral infections (claims 1-4),  type-1 diabetes and obesity (see claim 7) comprising administering Des-aspartate-Angiotensin-1 (see claims 1, 6-7) thus meeting the limitations of instant claim 1.  Regarding claim 58, as evidenced by Lu (Clinical & Translational Immunology 2020, Vol. 9) type 1 diabetes is considered a disease caused by over-expressed proinflammatory cytokines in the pancreatic B-cells.
Regarding claim 59, Sim teaches administering the DAA-1 in combination with a pharmaceutically agent (see claim 9).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 57-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.8980250. Although the claims at issue are not identical, they are not patentably distinct from each other because :
The instant application claims " A method for treatment and/or prevention of inflammatory diseases and pathologies or diseases that are inflammatory in nature in a subject in need of such treatment and/or prevention comprising administering to the subject an effective amount of des- aspartate-angiotensin I or its derivatives” (claim 57).  Claim 58 further claims “wherein the inflammatory diseases and pathologies or diseases that are inflammatory in nature are selected from the group consisting of 1.) diseases resulting from exposure to a vesicant or toxic chemical that causes systemic and/or localized inflammation; 2.) skeletal muscle damage that resulted from unaccustomed or excessive strenuous use or exercise; 3.) heat stroke that resulted from exposure to high ambient temperature or strenuous exercise; 4.) Parkinson's disease or degenerative brain conditions resulting from inflammation; 5.) diseases that are caused by over-expressed proinflammatory cytokines such as6.) diseases that are caused by overproduction of ROS; 7.) diseases that are caused by LPS or gram negative bacteria that produce LPS; 8.) malignant and invasive growth, tumor, tumor metastasis or cancer; 9.) inflammatory diseases that are ameliorated or cured by the agonistic action of des- aspartate-angiotensin I and/or its derivatives on the angiotensin AT1 receptor in which PGE2 and PG12 are produced by COXI” and claim 59 claims an additional pharmaceutical agent.  
US Patent No. ‘250 claims “A method for the treatment of inflammatory diseases and pathologies or diseases that are inflammatory in nature in a subject in need of such treatment comprising the following steps: (a) identifying a subject suffering from an inflammatory disease or pathology, or a disease that is inflammatory in nature wherein at least one of the inflammatory diseases or pathologies is a result of exposure to a vesicant or toxic chemical that causes systemic and/or localized inflammation; and (b) administering to the identified subject an effective amount of des-aspartate-angiotensin I or its derivatives” (see claim 1). US Patent No. ‘250 further claims the DAA-1 in addition to a pharmaceutical agent (see claim 3); and inflammatory disease such as diabetes (see claim 12) and wherein the inflammatory diseases or pathologies are ameliorated or cured by the agonistic action of des-aspartate-angiotensin I and/or its derivatives on the angiotensin AT1 receptor in which PGE2 and PGI2 are produced by COX1 (see claim 12).  Claims 1-22 of US Patent No. ‘250 are anticipatory over instant claims 57-59.

Claims 57-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.9669067. Although the claims at issue are not identical, they are not patentably distinct from each other because :
The instant application claims " A method for treatment and/or prevention of inflammatory diseases and pathologies or diseases that are inflammatory in nature in a subject in need of such treatment and/or prevention comprising administering to the subject an effective amount of des- aspartate-angiotensin I or its derivatives” (claim 57).  Claim 58 further claims “wherein the inflammatory diseases and pathologies or diseases that are inflammatory in nature are selected from the group consisting of 1.) diseases resulting from exposure to a vesicant or toxic chemical that causes systemic and/or localized inflammation; 2.) skeletal muscle damage that resulted from unaccustomed or excessive strenuous use or exercise; 3.) heat stroke that resulted from exposure to high ambient temperature or strenuous exercise; 4.) Parkinson's disease or degenerative brain conditions resulting from inflammation; 5.) diseases that are caused by over-expressed proinflammatory cytokines such as6.) diseases that are caused by overproduction of ROS; 7.) diseases that are caused by LPS or gram negative bacteria that produce LPS; 8.) malignant and invasive growth, tumor, tumor metastasis or cancer; 9.) inflammatory diseases that are ameliorated or cured by the agonistic action of des- aspartate-angiotensin I and/or its derivatives on the angiotensin AT1 receptor in which PGE2 and PG12 are produced by COXI” and claim 59 claims an additional pharmaceutical agent.  
US Patent No. ‘067 claims “A method for treatment of malignant and/or invasive growth, at least one tumor, tumor metastasis or cancer in a subject comprising the following steps: (a) identifying a subject having malignant and/or invasive growth, at least one tumor, tumor metastasis or cancer;
And (b) administering to the identified subject an effective amount of des-aspartate-angiotensin I or its derivatives, whereby the agonistic effect of the des-aspartate-angiotensin I and/or its derivatives on the angiotensin AT1 receptor results in the production of prostaglandins by COX1, which ameliorate or cure the malignant and/or invasive growth, at least one tumor, tumor metastasis or cancer” (see claim 1). US Patent No. ‘067 further claims the DAA-1 in addition to a pharmaceutical agent (see claim 2); and inflammatory disease such as cancer/malignant growth (see claims 7-8).  Claims 1-18 of US Patent No. ‘067 are anticipatory over instant claims 57-59.

Claims 57-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10568926. Although the claims at issue are not identical, they are not patentably distinct from each other because :
The instant application claims " A method for treatment and/or prevention of inflammatory diseases and pathologies or diseases that are inflammatory in nature in a subject in need of such treatment and/or prevention comprising administering to the subject an effective amount of des- aspartate-angiotensin I or its derivatives” (claim 57).  Claim 58 further claims “wherein the inflammatory diseases and pathologies or diseases that are inflammatory in nature are selected from the group consisting of 1.) diseases resulting from exposure to a vesicant or toxic chemical that causes systemic and/or localized inflammation; 2.) skeletal muscle damage that resulted from unaccustomed or excessive strenuous use or exercise; 3.) heat stroke that resulted from exposure to high ambient temperature or strenuous exercise; 4.) Parkinson's disease or degenerative brain conditions resulting from inflammation; 5.) diseases that are caused by over-expressed proinflammatory cytokines such as6.) diseases that are caused by overproduction of ROS; 7.) diseases that are caused by LPS or gram negative bacteria that produce LPS; 8.) malignant and invasive growth, tumor, tumor metastasis or cancer; 9.) inflammatory diseases that are ameliorated or cured by the agonistic action of des- aspartate-angiotensin I and/or its derivatives on the angiotensin AT1 receptor in which PGE2 and PG12 are produced by COXI” and claim 59 claims an additional pharmaceutical agent.  
US Patent No. ‘926 claims “A method for treatment of a malignant growth, an invasive growth, a tumor, a tumor metastasis, a cancer, or combinations thereof in a subject comprising administering to the subject an effective amount of des-aspartate-angiotensin I, one or more of its derivatives that are its metabolites, or combinations of two or more thereof, to ameliorate or cure the malignant growth, invasive tumor, tumor metastasis, cancer or combinations thereof.” (see claims 1 and also claim 11). US Patent No. ‘926 further claims the DAA-1 in addition to a pharmaceutical agent (see claims 2 and 12); and inflammatory disease such as cancer/malignant growth (see claims 1 and 11).  Claims 1-20 of US Patent No. ‘926 are anticipatory over instant claims 57-59.

Claims 57-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.6100237. Although the claims at issue are not identical, they are not patentably distinct from each other because :
The instant application claims " A method for treatment and/or prevention of inflammatory diseases and pathologies or diseases that are inflammatory in nature in a subject in need of such treatment and/or prevention comprising administering to the subject an effective amount of des- aspartate-angiotensin I or its derivatives” (claim 57).  Claim 58 further claims “wherein the inflammatory diseases and pathologies or diseases that are inflammatory in nature are selected from the group consisting of 1.) diseases resulting from exposure to a vesicant or toxic chemical that causes systemic and/or localized inflammation; 2.) skeletal muscle damage that resulted from unaccustomed or excessive strenuous use or exercise; 3.) heat stroke that resulted from exposure to high ambient temperature or strenuous exercise; 4.) Parkinson's disease or degenerative brain conditions resulting from inflammation; 5.) diseases that are caused by over-expressed proinflammatory cytokines such as6.) diseases that are caused by overproduction of ROS; 7.) diseases that are caused by LPS or gram negative bacteria that produce LPS; 8.) malignant and invasive growth, tumor, tumor metastasis or cancer; 9.) inflammatory diseases that are ameliorated or cured by the agonistic action of des- aspartate-angiotensin I and/or its derivatives on the angiotensin AT1 receptor in which PGE2 and PG12 are produced by COXI” and claim 59 claims an additional pharmaceutical agent.  
US Patent No. ‘237 claims “A method of preventing and treating neointima formation, restenosis, and arteriosclerosis, which comprises: administering to a subject in need of treatment an effect amount of des-Aspartate-angiotensin I..” (see claim 1, atherosclerosis is an inflammatory disorder). US Patent No. ‘237 further claims the DAA-1 in addition to a pharmaceutical agent (see claims 1-2); neointima formation, restenosis and atherosclerosis are caused by overproduction of proinflammatory cytokines (see claim 1).  Claims 1-12 of US Patent No. ‘237 are anticipatory over instant claims 57-59.


Claims 57-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.6589938. Although the claims at issue are not identical, they are not patentably distinct from each other because :
The instant application claims " A method for treatment and/or prevention of inflammatory diseases and pathologies or diseases that are inflammatory in nature in a subject in need of such treatment and/or prevention comprising administering to the subject an effective amount of des- aspartate-angiotensin I or its derivatives” (claim 57).  Claim 58 further claims “wherein the inflammatory diseases and pathologies or diseases that are inflammatory in nature are selected from the group consisting of 1.) diseases resulting from exposure to a vesicant or toxic chemical that causes systemic and/or localized inflammation; 2.) skeletal muscle damage that resulted from unaccustomed or excessive strenuous use or exercise; 3.) heat stroke that resulted from exposure to high ambient temperature or strenuous exercise; 4.) Parkinson's disease or degenerative brain conditions resulting from inflammation; 5.) diseases that are caused by over-expressed proinflammatory cytokines such as6.) diseases that are caused by overproduction of ROS; 7.) diseases that are caused by LPS or gram negative bacteria that produce LPS; 8.) malignant and invasive growth, tumor, tumor metastasis or cancer; 9.) inflammatory diseases that are ameliorated or cured by the agonistic action of des- aspartate-angiotensin I and/or its derivatives on the angiotensin AT1 receptor in which PGE2 and PG12 are produced by COXI” and claim 59 claims an additional pharmaceutical agent.  
US Patent No. ‘938 claims “A method for the treatment or prevention of an infarction-related cardiac injury or disorder, comprising administering to a subject in need of such treatment or prevention an effective amount of a derivative of angiotensin I...” (see claim 1, infarction related cardiac injury is an inflammatory disorder). US Patent No. ‘938 further claims wherein the derivative is DAA-1 (see claim 3); the DAA-1 in addition to a pharmaceutical agent (see claim 12); remodeling cardiac hypertrophy is caused by overproduction of proinflammatory cytokines (see claim 2).  Claims 1-13 of US Patent No. ‘938 are anticipatory over instant claims 57-59.


Claims 57-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.7553928. Although the claims at issue are not identical, they are not patentably distinct from each other because :
The instant application claims " A method for treatment and/or prevention of inflammatory diseases and pathologies or diseases that are inflammatory in nature in a subject in need of such treatment and/or prevention comprising administering to the subject an effective amount of des- aspartate-angiotensin I or its derivatives” (claim 57).  Claim 58 further claims “wherein the inflammatory diseases and pathologies or diseases that are inflammatory in nature are selected from the group consisting of 1.) diseases resulting from exposure to a vesicant or toxic chemical that causes systemic and/or localized inflammation; 2.) skeletal muscle damage that resulted from unaccustomed or excessive strenuous use or exercise; 3.) heat stroke that resulted from exposure to high ambient temperature or strenuous exercise; 4.) Parkinson's disease or degenerative brain conditions resulting from inflammation; 5.) diseases that are caused by over-expressed proinflammatory cytokines such as6.) diseases that are caused by overproduction of ROS; 7.) diseases that are caused by LPS or gram negative bacteria that produce LPS; 8.) malignant and invasive growth, tumor, tumor metastasis or cancer; 9.) inflammatory diseases that are ameliorated or cured by the agonistic action of des- aspartate-angiotensin I and/or its derivatives on the angiotensin AT1 receptor in which PGE2 and PG12 are produced by COXI” and claim 59 claims an additional pharmaceutical agent.  
US Patent No. ‘928 claims “A method for the treatment of a renal-related disorder, wherein the renal-related disorder is focal or segmental glomerulosclerosis, oligomeganephronia, membranous nephropathy, minimal change nephritis, proliferative glomerulonephritis, analgesic nephropathy, unilateral nephrectomy, cortical necrosis or unilateral renal agenesis, said method comprising administering to a subject in need of such treatment an effective amount of des-Asp-angiotensin I..” (see claim 1, all of the above disorders are inflammatory disorders). US Patent No. ‘928 further claims the DAA-1 as a liquid dosage and thus, would necessarily have an additional pharmaceutical agent (see claim 7); proliferative glomerulonephritis is caused by overproduction of proinflammatory cytokines (see claim 1).  Claims 1-8 of US Patent No. ‘928 are anticipatory over instant claims 57-59.


Claims 57-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No.7981867. Although the claims at issue are not identical, they are not patentably distinct from each other because :
The instant application claims " A method for treatment and/or prevention of inflammatory diseases and pathologies or diseases that are inflammatory in nature in a subject in need of such treatment and/or prevention comprising administering to the subject an effective amount of des- aspartate-angiotensin I or its derivatives” (claim 57).  Claim 58 further claims “wherein the inflammatory diseases and pathologies or diseases that are inflammatory in nature are selected from the group consisting of 1.) diseases resulting from exposure to a vesicant or toxic chemical that causes systemic and/or localized inflammation; 2.) skeletal muscle damage that resulted from unaccustomed or excessive strenuous use or exercise; 3.) heat stroke that resulted from exposure to high ambient temperature or strenuous exercise; 4.) Parkinson's disease or degenerative brain conditions resulting from inflammation; 5.) diseases that are caused by over-expressed proinflammatory cytokines such as6.) diseases that are caused by overproduction of ROS; 7.) diseases that are caused by LPS or gram negative bacteria that produce LPS; 8.) malignant and invasive growth, tumor, tumor metastasis or cancer; 9.) inflammatory diseases that are ameliorated or cured by the agonistic action of des- aspartate-angiotensin I and/or its derivatives on the angiotensin AT1 receptor in which PGE2 and PG12 are produced by COXI” and claim 59 claims an additional pharmaceutical agent.  
US Patent No. ‘867 claims “A method of treatment of at least one hyperglycaemia-related condition comprising administering to a subject in need thereof des-aspartate-angiotensin I, wherein the hyperglycaemia-related condition is not a renal-related disorder...” (see claims 1) and in particular diabetes (claim 2) (diabetes is an inflammatory disorder). US Patent No. ‘867 further claims the DAA-1 in addition to a pharmaceutical agent (see claim 4); diabetes is caused by overproduction of proinflammatory cytokines (see claim 1).  Claims 1-4 of US Patent No. ‘867 are anticipatory over instant claims 57-59.


Claims 57-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 5773415. Although the claims at issue are not identical, they are not patentably distinct from each other because :
The instant application claims " A method for treatment and/or prevention of inflammatory diseases and pathologies or diseases that are inflammatory in nature in a subject in need of such treatment and/or prevention comprising administering to the subject an effective amount of des- aspartate-angiotensin I or its derivatives” (claim 57).  Claim 58 further claims “wherein the inflammatory diseases and pathologies or diseases that are inflammatory in nature are selected from the group consisting of 1.) diseases resulting from exposure to a vesicant or toxic chemical that causes systemic and/or localized inflammation; 2.) skeletal muscle damage that resulted from unaccustomed or excessive strenuous use or exercise; 3.) heat stroke that resulted from exposure to high ambient temperature or strenuous exercise; 4.) Parkinson's disease or degenerative brain conditions resulting from inflammation; 5.) diseases that are caused by over-expressed proinflammatory cytokines such as6.) diseases that are caused by overproduction of ROS; 7.) diseases that are caused by LPS or gram negative bacteria that produce LPS; 8.) malignant and invasive growth, tumor, tumor metastasis or cancer; 9.) inflammatory diseases that are ameliorated or cured by the agonistic action of des- aspartate-angiotensin I and/or its derivatives on the angiotensin AT1 receptor in which PGE2 and PG12 are produced by COXI” and claim 59 claims an additional pharmaceutical agent.  
US Patent No. ‘415 claims “A method of treating cardiac hypertrophy, which comprises administering to a subject in need thereof an effective amount of des-Aspartate-angiotensin I..” (see claim 1, cardiac hypertrophy is an inflammatory disorder). US Patent No. ‘415 further claims the DAA-1 in liquid and oral dosage which would require an additional pharmaceutical agent (see claims 2 and 6); cardiac hypertrophy is a disease caused by overproduction of proinflammatory cytokines and ROS (see claim 1).  Claims 1-6 of US Patent No. ‘415 are anticipatory over instant claims 57-59.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654